EXHIBIT 10.1
EXECUTION VERSION

SECOND AMENDMENT
THIS SECOND AMENDMENT (this “Amendment”) is entered into as of August 3, 2015
and is effective as of January 30, 2015 (the “Amendment Effective Date”) by and
among TIPTREE OPERATING COMPANY, LLC (the “Borrower”), FORTRESS CREDIT CORP.
(“Fortress”), as Administrative Agent, Collateral Agent and Lead Arranger, and
the Lenders signatory hereto.
W I T N E S S E T H:
WHEREAS, the Borrower, Fortress and the other Lenders, the Agents and the Lead
Arranger are parties to that certain Credit Agreement dated as of September 18,
2013 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”);
WHEREAS, the Borrower has informed Fortress that it wishes to amend the Credit
Agreement to effect the modifications to the Credit Agreement set forth herein;
and
WHEREAS, the Lenders party hereto are willing to agree to the Amendment on the
terms and subject to the conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:
1.Defined Terms. Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Credit Agreement (after giving effect to this
Amendment).
2.    Amendments to Credit Agreement. The Credit Agreement is hereby amended as
follows:
(a)    Section 1.1 of the Credit Agreement is hereby amended by adding the
following definitions in the appropriate alphabetical order:
“ “Second Amendment” means the Second Amendment dated as of August 3, 2015 and
effective as of January 30, 2015, to Credit Agreement, by and among the
Borrower, the Administrative Agent and the lenders party thereto.”
(b)    Section 2.11 of the Credit Agreement is hereby amended by replacing the
last sentence thereof with the following:
“Notwithstanding the foregoing, (x) such Installments shall be reduced in
connection with any voluntary or mandatory prepayments of the Term Loans in
accordance with Sections 2.12 and 2.13, as applicable; (y) any Incremental Term
Loan made pursuant to the First Amendment shall be disregarded and shall not be
included for purposes of calculating any Installment until the Installment Date
occurring on September 30, 2015 (it being understood that (i) any mandatory
prepayment pursuant to Section 2.13(c) shall be applied as set forth in Section
2.14(b), and (ii) the aggregate principal amount of any Incremental Term Loans
made pursuant to the First Amendment that remain outstanding as of September 30,
2015 shall be added to the original aggregate




--------------------------------------------------------------------------------



Term Loan Commitments for purposes of calculating the amount of the Installment
due on September 30, 2015 and each Installment Date thereafter); and (z) the
Term Loans, together with all other amounts owed hereunder with respect thereto,
shall, in any event, be paid in full no later than the Term Loan Maturity Date.”
(c)    Section 2.14(b) of the Credit Agreement is hereby amended by amended and
restating the “fifth” clause thereof with the following:
“fifth, in the case of (i) a voluntary prepayment, to reduce the remaining
scheduled Installments of such Term Loans as specified by Borrower in such
notice of prepayment, (ii) in the case of a mandatory prepayment pursuant to
Section 2.13(c), to prepay the Term Loans and reduce the remaining scheduled
Installments of the Term Loans pro rata, and (iii) in the case of any other
mandatory prepayment, to prepay the next eight Installments of the Term Loans in
direct order of maturity and then to prepay all remaining Installments of the
Term Loans pro rata; and”
3.    Representations and Warranties. The Borrower hereby represents and
warrants as follows:
(a)    the representations and warranties made by the Borrower contained in the
Credit Documents are true and correct in all material respects (without
duplication of any materiality qualifier contained therein) as of the date
hereof, except to the extent such representation or warranty expressly relates
to an earlier date, in which case such representation and warranty is true and
correct in all material respects (without duplication of any materiality
qualifier contained therein) as of such earlier date;
(b)    the Borrower is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization;
(c)    the Borrower has the power and authority to execute, deliver and perform
its obligations under this Amendment;
(d)    the execution, delivery and performance by the Borrower of this Amendment
have been duly authorized by all necessary action;
(e)    this Amendment constitutes the legal, valid and binding obligation of
Borrower, enforceable against the Borrower in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency, or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles relating to enforceability; and
(f)    after giving effect to this Amendment, no Event of Default exists.
4.    Effectiveness. The effectiveness of this Amendment on the Amendment
Effective Date is subject to the satisfaction of the following conditions
precedent:



--------------------------------------------------------------------------------



(a)    The Administrative Agent (or its counsel) shall have received
counterparts of this Amendment that, when taken together, bear the signatures of
(A) the Borrower, (C) the Requisite Lenders, and (D) the Administrative Agent.
5.    Indemnification. The terms of Section 10.3 of the Credit Agreement are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.  
6.    No Modification. Except as expressly set forth herein, nothing contained
herein shall be deemed to constitute a waiver of compliance with any term or
condition contained in the Credit Documents or constitute a course of conduct or
dealing among the parties. Fortress reserves all rights, privileges and remedies
under the Credit Documents. Except as amended or otherwise modified hereby, the
Credit Documents remain unmodified and in full force and effect. All references
in the Credit Documents to the Credit Agreement shall be deemed to be references
to the Credit Agreement as amended hereby.
7.    Counterparts. This Amendment may be executed in any number of counterparts
and by different parties in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Signature pages may be detached from
multiple separate counterparts and attached to a single counterpart. Delivery of
an executed signature page of this Amendment by facsimile transmission or other
electronic transmission (including email) shall be as effective as delivery of a
manually executed counterpart hereof.
8.    Successors and Assigns. The provisions of this Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
9.    Further Assurances. The terms of Section 5.13 of the Credit Agreement are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.  
10.    Governing Law, Submission to Jurisdiction, Waiver of Jury Trial. The
terms of Sections 10.14, 10.15 and 10.16 of the Credit Agreement are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.
11.    Severability. The illegality or unenforceability of any provision of this
Amendment or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Amendment or any instrument or agreement required hereunder.
12.    Reaffirmation. The Borrower as debtor, grantor, pledgor, guarantor,
assignor, or in any other similar capacity in which it has granted liens or
security interests in its property or otherwise acts as accommodation party or
guarantor, as the case may be, hereby (i) ratifies and reaffirms all of its
payment and performance obligations, contingent or otherwise, under the Credit
Documents to which it is a party (after giving effect hereto), (ii) ratifies and
reaffirms that the aggregate principal amount of the Term Loans outstanding is
$46,500,000 and (iii) ratifies and reaffirms the grant of security interests and
liens and confirms and agrees that such security interests and liens hereafter
secure all of the Obligations as amended hereby. The execution of this Amendment
shall not operate



--------------------------------------------------------------------------------



as a waiver of any right, power or remedy of Fortress or the Lenders, constitute
a waiver of any provision of any of the Loan Documents or serve to effect a
novation of the Obligations.
[Remainder of Page Intentionally Left Blank; Signature Pages Follow]














































































    



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the undersigned has executed this Amendment as of
the date set forth above.
BORROWER:


TIPTREE OPERATING COMPANY, LLC
By: _/s/ Geoffrey Kauffman___________
Name: Geoffrey Kauffman
Title: Co-Chief Executive Officer
ADMINISTRATIVE AGENT:


FORTRESS CREDIT CORP.
By:
/s/ Douglas J. Cardoni
Name: Douglas J. Cardoni
Title: Authorized Signatory



LENDERS:


DBDB FUNDING LLC
By:
/s/ Douglas J. Cardoni
Name: Douglas J. Cardoni
Title: Authorized Signatory





FORTRESS CREDIT OPPORTUNITIES I LP
By: Fortress Credit Opportunities I GP LLC, its general partner
By:
/s/ Douglas J. Cardoni
Name: Douglas J. Cardoni
Title: Authorized Signatory










--------------------------------------------------------------------------------



FORTRESS CREDIT OPPORTUNITIES III CLO LP
By: FCO III CLO GP LLC, its general partner
By:
/s/ Douglas J. Cardoni
Name: Douglas J. Cardoni
Title: Authorized Signatory





FORTRESS CREDIT OPPORTUNITIES V CLO Limited
By: FCO V CLO CM LLC, its collateral manager
By:
/s/ Douglas J. Cardoni
Name: Douglas J. Cardoni
Title: Authorized Signatory





FORTRESS CREDIT OPPORTUNITIES VI CLO Limited
By: FCO VI CLO CM LLC, its collateral manager
By:
/s/ Douglas J. Cardoni
Name: Douglas J. Cardoni
Title: Authorized Signatory












